            CASE 0:19-cv-02568-TNL Document 59 Filed 07/07/20 Page 1 of 18




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MINNESOTA


    Anuj Thapa,
                                                                      Case No. 19-cv-2568 (TNL)
                              Plaintiff,

    v.                                                                            ORDER

    St. Cloud Orthopedic Associates, Ltd., and
    CentraCare Health System,

                              Defendant.


Brandon Thompson, Ciresi Conlin LLP, 225 South Sixth Street, Suite 4600, Minneapolis,
MN 55402 (for Plaintiff); and

Cecilie M. Loidolt, Arthur, Chapman, Kettering, Smetak & Pikala, P.A., 81 South Ninth
Street, Suite 500, Minneapolis, MN 55402 1 (for Defendant CentraCare Health System).

           This matter is before the Court on Defendant CentraCare Health System’s Motion

for Judgement on the Pleadings (ECF No. 27) and Plaintiff’s Motion for Leave to Amend

Complaint. (ECF No. 46). The parties have consented to this Court’s jurisdiction pursuant

to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73. (ECF No. 20). The Court has reviewed and

considered all papers filed in connection with the motion. Based on the filings, record, and

pleadings in this matter, the Court will deny the motion for judgment on the pleadings as

moot and grant the motion for leave to amend.




1
    Different counsel represented CentraCare Health System at the time the motions were briefed and argued.


                                                          1
        CASE 0:19-cv-02568-TNL Document 59 Filed 07/07/20 Page 2 of 18




 I.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       In January 2017, Plaintiff was injured during an indoor soccer game. (ECF No. 1,

p. 4). He was taken by ambulance to St. Cloud Hospital, which is owned and operated by

CentraCare Health (“CCH”). (Id., pp. 2, 4). Because imaging showed that Plaintiff’s left

leg was severely fractured, the on-call orthopedic surgeon, Dr. Chad Holien, was brought

in to evaluate Plaintiff. (Id., p. 4). Dr. Holien is affiliated with St. Cloud Orthopedic

Associates, Ltd. (“SCOA”). (Id., p. 2). He performed surgery on Plaintiff that evening. (Id.,

p. 4). Dr. Holien was assisted by physician’s assistant William Paschke, who was affiliated

with SCOA. (Id., pp. 2, 4).

       Following surgery, Plaintiff experienced severe pain in his lower left leg, numbness,

a burning sensation, and reduced contraction of his muscles. (Id., p. 4). He was discharged

the next evening and told to call a doctor if his symptoms became worse. (Id.). A CCH

employee examined Plaintiff before discharge. (Id.).

       Approximately six days later, Plaintiff returned to St. Cloud Hospital because his

symptoms had not improved, and he could no longer bear the pain. (Id.). A second SCOA

orthopedic surgeon operated on Plaintiff and discovered that he had experienced “acute

compartment syndrome.” (Id., p. 5). Plaintiff has since had more than 20 surgeries and has

suffered “severe, disabling, permanent damage to his left leg.” (Id.).

       Plaintiff alleges that CCH is “vicariously liable for any negligent medical care that

its agents, employees, partners, or shareholders provided to [him] while he was a patient at

St. Cloud Hospital.” (Id., p. 3). He further alleges that CCH is vicariously liable for any

negligent care provided by Dr. Holien and Paschke because they were ostensible agents of


                                             2
        CASE 0:19-cv-02568-TNL Document 59 Filed 07/07/20 Page 3 of 18




CCH. (Id.). In support of these allegations, Plaintiff notes that CCH had the right to control

the means and manner of the performance of Dr. Holien and Paschke; controlled the mode

of payment to both individuals; furnished the material, tools, supplies and equipment that

both individuals used to care for patients; controlled the premises of St. Cloud Hospital;

and had the right to terminate both individuals’ privileges to practice at the St. Cloud

Hospital. (Id.).

       CCH answered the complaint. It then moved for judgment on the pleadings. The

matter was argued and taken under advisement on April 15, 2020. On April 24, 2020,

Plaintiff moved for leave to amend his complaint. (ECF No. 46).

       Plaintiff’s proposed amended complaint contains additional allegations in support

of his vicarious liability claims. With regard to his respondeat superior claim, he alleges

that CCH has the right to determine what patients Dr. Holien and Paschke treat; what

procedures and care Dr. Holien and Paschke may provide; the schedule by which those

individuals perform those procedures; when to “summon” both for emergency care; what

“facts, medical history, circumstances, test results, and other details Dr. Holien may discuss

with a patient;” what imaging is performed before Dr. Holien and Paschke treat a patient;

and what quality control and other surgical safety procedures they must follow. (ECF No.

50, pp. 20-22). CCH also provides operating suites and recovery rooms that Dr. Holien and

Paschke use to treat patients and controls the compensation model by which both providers

are paid. (ECF No. 50, p. 21, 23).

       Regarding the apparent authority claim, Plaintiff alleges that CCH represented that

a patient could obtain emergency services at trauma care at the St. Cloud Hospital; that


                                              3
        CASE 0:19-cv-02568-TNL Document 59 Filed 07/07/20 Page 4 of 18




CCH referred to the emergency care provided at the hospital as provide by CCH’s own

orthopedic specialists; that CCH did not inform patients that it was not responsible for any

negligent actions of physicians or physician assistants providing emergency orthopedic

care; and that CCH required Plaintiff to sign a form before surgery that was entitled “St.

Cloud Hospital Consent for Surgery and/or Invasive Procedure” and that did not inform

Plaintiff that Dr. Holien was not an employee of the St. Cloud Hospital. (ECF No. 50, pp.

24-25). Plaintiff also alleges that he relied on CCH’s endorsement of the competency, care,

and experience of Dr. Holien and Paschke. (Id., p. 26). Finally, he alleges that CCH listed

both providers on its website, either under “Our Physician Assistant Team” or “Our

Doctors.” (ECF No. 50, pp. 25-26).

       CCH opposed the motion to amend. The Court heard argument on that motion on

May 14, 2020. The Court took the matter under advisement following the conclusion of

that hearing.

II.    ANALYSIS

       Once 21 days have passed after service of a responsive pleading, a party “may

amend its pleading only with the opposing party’s written consent or the court’s leave.”

Fed. R. Civ. P. 15(a)(2). “Although leave to amend ‘shall be freely given when justice so

requires,’ see Fed. R. Civ. P. 15(a), plaintiffs do not have an absolute or automatic right to

amend.” United States ex rel. Lee v. Fairview Health Sys., 413 F.3d 748, 749 (8th Cir.

2005) (citing Meehan v. United Consumers Club Franchising Corp., 312 F.3d 909, 913

(8th Cir. 2002)). The Court may deny a party’s request for leave to amend only “if there

are compelling reasons such as undue delay, bad faith, or dilatory motive, repeated failure


                                              4
        CASE 0:19-cv-02568-TNL Document 59 Filed 07/07/20 Page 5 of 18




to cure deficiencies by amendments previously allowed, undue prejudice to the non-

moving party, or futility of the amendment.” Reuter v. Jax Ltd., Inc., 711 F.3d 918, 922

(8th Cir. 2013) (quoting Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 715 (8th Cir.

2008)). “[A] motion to amend should be denied on the merits ‘only if it asserts clearly

frivolous claims or defenses.’” Becker v. Univ. of Nebraska at Omaha, 191 F.3d 904, 908

(8th Cir. 1999) (quoting Gamma–10 Plastics, Inc. v. American President Lines, Ltd., 32

F.3d 1244, 1255 (8th Cir. 1994)). In general, motions for leave to amend under Rule 15

may only be denied in “limited circumstances.” Roberson v. Hayti Police Dept., 241 F.3d

992, 995 (8th Cir. 2001).

          A. Undue Delay

      CCH first argues that Plaintiff’s motion will cause undue delay. In a motion for

leave to amend under Rule 15, undue delay alone “is insufficient to deny leave to amend a

complaint.” IBEW Local 98 Pension Fund v. Best Buy Co., Inc., 326 F.R.D. 513, 527 (D.

Minn. 2018). Leave to amend may only be denied if the delay results in unfair prejudice to

the non-moving party. Id. Here, the primary prejudice identified by CCH is the fact that it

already filed and argued a motion for judgment on the pleadings, which it contends should

be considered before the motion for leave to amend. CCH also argues that it is prejudiced

by having to incur the time and expense to respond to the motion for leave to amend while

the motion to dismiss is pending.

       CCH’s reasoning is unavailing. To begin, the general rule is that courts should

decide motions for leave to amend before Rule 12 motions. Subramanian v. Tata

Consultancy Servs. Ltd., 2018 WL 8754121, at *1 (D. Minn. Aug. 6, 2018). CCH claims


                                            5
         CASE 0:19-cv-02568-TNL Document 59 Filed 07/07/20 Page 6 of 18




that this case is an exception to that rule, citing to Platte Valley Wyo-Braska Beet Growers

Assn. v. Imperial Sugar Co., 100 Fed. App’x 717 (10th Cir. 2004) and several other cases

in this district that rely on it. In Platte Valley, the Tenth Circuit held that, by waiting to

move for leave to amend until after arguments on a motion to dismiss were completed, the

plaintiff acted with undue delay. Id. at 720. CCH suggests the same logic should apply

here.

        There are important differences between this case and Platte Valley. In particular,

the motion to amend in Platte Valley was brought following the conclusion of arguments

in a Rule 12(b)(6) motion, which in the Court’s experience, is typically litigated and

resolved before the pretrial scheduling conference is conducted and a pretrial scheduling

order is issued. Here, in contrast, CCH moved for judgment on the pleadings more than a

month after the Court issued its pretrial scheduling order and set a May 1, 2020 deadline

for motions to amend. (ECF No. 17, p. 3). The Court cannot conclude that Plaintiff acted

with undue delay by bringing a motion that was timely under the Court’s own orders.

        As a result, any prejudice that CCH has suffered is partly of its own doing. The

arguments that CCH made in its Rule 12(c) motion could easily have been raised in a Rule

12(b)(6) motion, which would have been heard before the pretrial scheduling conference.

Instead, CCH chose to file a Rule 12(c) motion knowing that the Court had already given

Plaintiff until May 1 to move for leave to amend.

        Furthermore, for the reasons discussed below, CCH has not demonstrated that either

of the challenged claims is so deficient that there is no set of facts that Plaintiff could plead

to establish a plausible claim for relief. As a result, were the Court to grant the motion for


                                               6
        CASE 0:19-cv-02568-TNL Document 59 Filed 07/07/20 Page 7 of 18




judgment on the pleadings, the Court would still either dismiss the complaint without

prejudice (thus providing Plaintiff an opportunity to refile those claims) or provide Plaintiff

the opportunity to replead those claims so that the matter could be decided on the merits.

See Physician Specialty Pharmacy, LLC v. Prime Therapeutics, LLC, No. 18-cv-1044,

2019 WL 1748718, at *2 (D. Minn. Apr. 19, 2019) (explaining that it is common for courts

to provide at least one opportunity to replead in order to address deficiencies identified in

decision granting motion to dismiss). As a result, CCH will have suffered no prejudice by

the Court considering the motion for leave to amend first, as that motion would still need

to be considered and argued regardless of how the Court decided the Rule 12(c) motion.

       Finally, the Court notes that, while the timing of the plaintiff’s motion in Platte

Valley was the primary reason that court denied the motion for leave to amend, the court

also considered the fact that the motion suffered from other deficiencies, including failure

to meet and confer and failure to provide a copy of the proposed amended complaint. 100

Fed. App’x at 720. Plaintiff’s motion does not suffer from these deficiencies. This further

weighs in favor of the motion for leave to amend.

       For the reasons set forth above, CCH has failed to establish that it suffered prejudice

from the motion for leave to amend. As a result, the Court will not deny the motion on the

grounds that it would cause undue delay.

          B. Futility

       CCH also asks the Court to deny the motion to amend on the grounds that it is futile.

A motion for leave to amend a pleading is futile when the amended pleading would not be

able to withstand a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Zutz


                                              7
        CASE 0:19-cv-02568-TNL Document 59 Filed 07/07/20 Page 8 of 18




v. Nelson, 601 F.3d 842, 850 (8th Cir. 2010). In deciding a Rule 12(b)(6) motion, a court

accepts as true all well-pleaded factual allegations and then determines “whether they

plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 680 (2009).

In doing so, the court must draw reasonable inferences in the plaintiff’s favor. Zink v.

Lombardi, 783 F.3d 1089, 1098 (8th Cir. 2015) (citation omitted). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.” Sletten & Brettin Orthodontics v. Cont’l Cas. Co.,

782 F.3d 931, 934 (8th Cir. 2015) (citation and internal quotations omitted). Facial

plausibility of a claim exists “when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). Although a sufficient complaint

need not be detailed, it must contain “[f]actual allegations . . . enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555 (citation omitted).

Complaints are insufficient if they contain “naked assertions devoid of further factual

enhancement.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 557) (internal quotation

marks omitted).

                  1. Respondeat Superior Claim

       CCH first argues the respondeat superior claim is futile. Because this is a diversity

case, the Court applies Minnesota substantive law to resolve this dispute. Sletten, 782 F.3d

at 934. Determining whether a person is an employee or independent contractor is based

on several factors, most notably: “(1) The right to control the means and manner of

performance; (2) the mode of payment; (3) the furnishing of material or tools; (4) the


                                              8
        CASE 0:19-cv-02568-TNL Document 59 Filed 07/07/20 Page 9 of 18




control of the premises where the work is done; and (5) the right of the employer to

discharge.” Guhlke v. Roberts Truck Lines, 128 N.W.2d 324, 326 (Minn. 1964). CCH

argues that this claim fails because Plaintiff has alleged that CCH provided Dr. Holien and

Paschke privileges to practice at the St. Cloud Hospital.

       The Court disagrees. It is true that, while considering a claim for negligent

credentialing, the Minnesota Supreme Court stated the granting of hospital privileges was

“normally” insufficient to establish an employer/employee relationship between the

provider and hospital. See Larson v. Wasemiller, 738 N.W.2d 300, 302 (Minn. 2007). But

the Minnesota Supreme Court did not hold that by granting hospital privileges to a

provider, a jury was categorically precluded from finding a provider to be an employee of

the hospital under the doctrine of respondeat superior. See id. Instead, as one other Judge

has already done in this District, the Court must still consider the remaining factors set

forth above to determine whether it is plausible for a factfinder to determine an

employee/employer relationship exists. See Damgaard v. Avera Health, 108 F. Supp. 3d

689, 696-97 (D. Minn. 2015) (considering other factors, including employment contract,

compensation, termination policy, and fact that hospital listed provider on its website to

determine if provider was employee). In this case, Plaintiff has alleged sufficient facts to

establish a plausible employer/employee relationship between CCH and the two providers.

       First, regarding the means and manner of the providers’ performance, Plaintiff has

alleged that, CCH determined (1) what imaging was performed for the providers; (2) what

procedures and patient care they could provide; (3) how their patients were prepared for

surgery; and (4) what policies and procedures the providers must follow. Second, as to the


                                             9
       CASE 0:19-cv-02568-TNL Document 59 Filed 07/07/20 Page 10 of 18




manner of payment, Plaintiff has alleged that CCH managed the compensation model by

which Dr. Holien and Paschke are paid and that CCH was responsible for billing patients

for the tools, equipment, medication and supplies that both providers used. Third, regarding

the furnishing of material or tools, Plaintiff has alleged that CCH determines what tools

and materials to provide for use in surgery and provides the operating rooms, imaging

machinery, monitoring devices, operating tables and other equipment necessary for

surgery. Finally, Plaintiff has alleged that CCH controls the premise where the work is

done by retaining the right to control which providers may enter and use the hospital.

       It is true that, even as pled in the amended complaint, not all of the factors set forth

above support the existence of an employer/employee relationship. Plaintiff has not, for

instance, alleged that CCH has the right to terminate either provider from St. Cloud

Orthopedic Associates. But no factor in this analysis is dispositive. Damgaard, 108 F.

Supp. 3d at 697. And at this stage of litigation, the Court need only conclude the facts

alleged establish a plausible claim for relief. Sletten, 782 F.3d at 934. Here, Plaintiff has

pled sufficient facts to establish that four of five factors support an employer/employee

relationship. At this stage of litigation, that is sufficient for the Court to conclude that

Plaintiff has alleged a plausible respondeat superior claim. The motion for leave to amend

is therefore not futile with regard to this claim.

                  2. Ostensible Agency Claim

       CCH argues the motion for leave to amend is also futile with regard to Plaintiff’s

apparent authority claim. The doctrine of vicarious liability makes “a principal liable for

the act of an agent committed in the course and within the scope of the agency and not for


                                              10
        CASE 0:19-cv-02568-TNL Document 59 Filed 07/07/20 Page 11 of 18




a purpose personal to the agent.” Semrad v. Edina Realty, Inc., 493 N.W.2d 528, 535

(Minn. 1992). An agent can bind a principal if it has apparent authority. Duluth Herald &

News Tribune v. Plymouth Optical Co., 176 N.W.2d 552, 555 (Minn. 1970).

       The Minnesota Supreme Court has never considered whether a hospital could be

vicariously liable for the alleged negligence of a health care provider under the doctrine of

apparent authority. The Minnesota Court of Appeals, however, has held a hospital can be

held vicariously liable for a physician’s acts only if the physician is an employee of the

hospital. Popovich v. Allina Health Sys., No. A18-1987, 2019 WL 3000755, at *3-*4

(Minn. App. July 8, 2019), rev. granted (Minn. Sept. 25, 2019). The Minnesota Supreme

Court has granted review of that decision. Id. It is not clear when the Minnesota Supreme

Court will issue its decision.

                      a. The Minnesota Supreme Court is likely to recognize Plaintiff’s
                          ostensible agency claim

       When the state’s highest court has not addressed the question at issue, federal courts

are bound to apply the rule that the state’s highest court would likely apply. Cassello v.

Allegiant Bank, 288 F.3d 339, 340 (8th Cir. 2002). Federal courts are not bound by the

decisions of intermediate appellate courts. Travelers Prop. Cas. Ins. Co. of Am. v. Nat’l

Union Ins. Co. of Pittsburg, Pa., 621 F.3d 697, 707 (8th Cir. 2010). This is an important

distinction in a case like this.

       The Minnesota Supreme Court is the state’s highest court and the Minnesota Court

of Appeals is the state’s intermediate appellate court. As the Popovich court specifically

noted, the Minnesota Court of Appeals is an error-correcting court that is bound by its



                                             11
       CASE 0:19-cv-02568-TNL Document 59 Filed 07/07/20 Page 12 of 18




published decisions. 2019 WL 3000755, at *4. Thus, the Popovich court based its decision

in significant part on the fact that the Minnesota Court of Appeals previously held in a

published decision (and several unpublished decisions) that hospitals were not vicariously

liable for the negligent acts of non-employee physicians. Id. at *3-*4 (citing McElwain v.

Van Beek, 447 N.W.2d 442 (Minn. App. 1989), rev. denied (Minn. Dec. 20, 1989)). This

result was consistent with the Minnesota Court of Appeals’ mandate, which leaves it

“without authority to change the law.” Id. at *4 (citing Lake George Park, L.L.C. v. IBM

Mid-Am. Emps. Fed. Credit Union, 576 N.W.2d 463, 466 (Minn. App. 1998), rev.

denied (Minn. June 17, 1998)). Thus, true to its mandate as an error-correcting court, the

Popovich court restrained its decision to the established precedent before it.

       And just as the Popovich court was restrained by its mandate, this Court must apply

the rule that it believes the Minnesota Supreme Court would apply. See Cassello, 288 F.3d

at 340. The Minnesota Supreme Court is not bound by the decisions of the Minnesota Court

of Appeals. It also has the authority to extend or modify the common law. See Lake v. Wal-

Mart Stores, Inc., 582 N.W.2d 231, 233 (Minn. 1998) (“This court has the power to

recognize and abolish common law doctrines.”). When determining whether the existing

common law should be changed or extended, the Minnesota Supreme Court will consider

if such change is necessary in light of evolving societal conditions and in order for persons

to protect and enforce effectively their legal rights. Id. at 234 (citing Tuttle v. Buck, 119

N.W. 946, 947 (Minn. 1909)). It will ultimately be the Minnesota Supreme Court’s

prerogative to consider other possible factors when deciding to follow the precedent upon




                                             12
         CASE 0:19-cv-02568-TNL Document 59 Filed 07/07/20 Page 13 of 18




which the Popovich court based its decision. 2 Against this backdrop, the question for the

Court is whether the Minnesota Supreme Court will extend existing Minnesota common

law to make it possible for hospitals to be vicariously liable for the negligent acts of non-

employee physicians. In this case, for the reasons below, the Court concludes the

Minnesota Supreme Court is likely to modify the common law to permit such lawsuits. 3

         To begin, when assessing any change to the common law, the Minnesota Supreme

Court looks to the law of other states. Id. Nearly every state to consider the issue has

declined to exempt hospitals from liability under the doctrine of apparent authority. See

Estate of Cordero ex rel. Cordero v. Christ Hosp., 958 A.2d 101, 105 (N.J. App. Div.

2008). As a result, the Minnesota Supreme Court, as it has done before, is likely to “join

the majority of jurisdictions” and hold that hospitals may be liable under the doctrine of

vicarious liability. See Lake, 582 N.W.2d at 235 (recognizing tort of invasion of privacy

largely because Minnesota was one of only three states not to recognize this tort in either

common law or state statute). This alone could be reason for the Court to conclude the

Minnesota Supreme Court will take a different approach in deciding Popovich.

         But in addition, the extension of common law that Plaintiff proposes is modest

jurisprudentially because the Minnesota Supreme Court has long since recognized the

general doctrine of apparent authority. See Larson v. Great Northern Railway Co., 133


2
  In addition to the factors outlined in Lake or Tuttle, the Minnesota Supreme Court could also look to the magnitude
of impact caused by any change to stare decisis; extent of reliance on prior case law; soundness of precedential legal
reasoning; consistency with comparable legal doctrine; erosion of the bases for prior decisions; clarity in, and the
temporal length of, any trend favoring the contending schools of legal thought; and comparison of the utility in
maintaining laws that provide predictability in order for persons to plan their most important affairs in advance, versus
perpetuating harms that stem from cases that may have been wrongly decided.
3
  Of course, should the Minnesota Supreme Court decide otherwise, the Court expects the parties to work together to
arrange for the orderly dismissal of this claim.


                                                          13
       CASE 0:19-cv-02568-TNL Document 59 Filed 07/07/20 Page 14 of 18




N.W. 867 (Minn. 1911). It has applied the doctrine in several other industries, including

railroads, id., insurance, Nehring v. Bast, 103 N.W.2d 368, 371 (Minn. 1960), and fertilizer.

Lindstrom v. Minn. Liquid Fertilizer Co., 119 N.W.2d 855, 862 (Minn. 1963). It has also

applied that doctrine in actions sounding in tort. Frye v. Anderson, 80 N.W.2d 593 (1957).

The Court has little reason to expect that the Minnesota Supreme Court will recognize an

exception in the case of hospitals, particularly in light of the fact that the overwhelming

majority of the jurisdictions to have considered the issue have declined to adopt such an

exception.

       Furthermore, there is strong argument that the elimination of this exception is

particularly important given the unique dynamics of the hospital-physician relationship.

The apparent authority doctrine is imposed by equity; it is created to protect third parties

from the unauthorized acts of an apparent agent. 3 Am. Jur. 2d Agency § 71. A patient

taken to a hospital, particularly in an emergency setting, is not seeking care from a

particular physician. Instead, the patient is relying on the hospital to provide the necessary

staff, facilities, and materials to ensure the patient receives proper treatment, and fast. It is

reasonable for the patient to assume that when taken to a hospital, the doctors and staff who

see the patient are acting on behalf of the hospital. See Mduba v. Benedictine Hosp., 52

A.D. 2d 450, 453 (N.Y. App. Div. 1976). The patient seeking emergency medical care

should not be expected to untangle the labyrinthian system wherein the treating physician

and other care providers have signed a contract with the hospital that makes them

independent contractors. Nor should the patient be expected to enquire of the physician or

provider’s employment status before receiving care at a hospital, so that the patient may


                                               14
       CASE 0:19-cv-02568-TNL Document 59 Filed 07/07/20 Page 15 of 18




consider whether that status would inhibit his or her ability to recover for the physician’s

negligent acts.

       The Court acknowledges that the Minnesota Court of Appeals has adopted a

different position. But the Minnesota Court of Appeals was exercising proper discipline as

an error-correcting court that had already issued a published decision on the matter. This

Court must approach the issue from the perspective of the Minnesota Supreme Court.

Given the fact that most jurisdictions to have considered the matter have declined to adopt

an exception to the apparent authority doctrine in the context of the hospital/provider

relationship, the Minnesota Supreme Court’s broad application of the apparent authority

doctrine elsewhere, and the unique complexities of the health care industry, this Court

concludes the Minnesota Supreme Court will recognize that hospitals may be held

vicariously liable for the negligent acts of health care providers. The Court therefore

respectfully declines to deny the motion for leave to amend on the grounds that Minnesota

has not recognized such a claim in the hospital-provider context.

                      b. Plaintiff has pled sufficient facts to establish a plausible
                          ostensible agency claim

       CCH contends that even if the Minnesota Supreme Court applies the doctrine of

apparent authority to hospitals, Plaintiff has still failed to allege sufficient facts to support

a plausible claim for relief. The Court expects the Minnesota Supreme Court would look

to other states’ approaches in determining the appropriate standard to plead an apparent

authority claim in this context. See Lake, 582 N.W.2d at 233.




                                               15
       CASE 0:19-cv-02568-TNL Document 59 Filed 07/07/20 Page 16 of 18




       States have taken many different approaches. Some have held that a hospital may

be liable so long as a patient could reasonably assume that a doctor was an employee of

the hospital. See Bynum v. Magno, 125 F. Supp. 2d 1249, 1265 (D. Haw. 2000) (citing to

Wisconsin and Illinois law). In those states, patients are entitled to assume that doctors

working at a hospital, particularly in the emergency room, are employees of the hospital.

Id. No express representation by the hospital is required. Id. Other jurisdictions, however,

require that a plaintiff establish that “(1) he/she had a reasonable belief that physician was

[an] agent/employee of the hospital, (2) the belief was generated by some affirmative act

of the hospital or physician, and (3) the patient justifiably relied on the representation of

authority.” Id. (citing Texas and Connecticut law). In this case, the Court need not decide

what standard the Minnesota Supreme Court is likely to adopt. Under either standard,

Plaintiff has pled sufficient facts to establish a plausible claim for relief.

       The first standard is easily satisfied. Plaintiff has alleged that he was taken to a

hospital, where he was treated by both providers and provided no notification that either

provider was not an employee of the hospital. His assumption that both providers, who

were caring for patients in the hospital, were employees of the hospital was therefore

reasonable. See id. As to the second standard, Plaintiff has alleged that he relied on the

hospital to assign him a provider; that he relied on CCH’s endorsement of the skills and

competence of the provider assigned to him; and that his belief was generated by the

affirmative acts of CCH, including the fact that CCH had represented to the public that it

provided emergency room services and referred to the two providers here as members of

“Our Physician Assistant Team,” “CentraCare’s orthopedics specialists” and “Our


                                               16
           CASE 0:19-cv-02568-TNL Document 59 Filed 07/07/20 Page 17 of 18




Doctors.” (ECF No. 50, pp. 25-26). It is plausible for a factfinder to conclude that Plaintiff’s

reliance on these representations was reasonable and justified. The allegations in Plaintiff’s

proposed amended complaint satisfy the second standard as well.

          Put another way, because Plaintiff has demonstrated that he “look[ed] to the

hospital, as opposed to the individual practitioner, to provide competent medical care,”

Plaintiff has alleged sufficient facts to establish a plausible apparent authority claim. Clark

v. Southview Hosp., 628 N.E.2d 46, 53 (Oh. 1994); see also Simmons v. Tuomey Reg’l Med.

Ctr., 533 S.E.2d 312, 320 (2000) (explaining that the Clark approach would likely “be

followed by the many other courts using the apparent agency approach in this setting”).

For the forgoing reasons, the Court will grant Plaintiff’s motion for leave to amend and

deny CCH’s motion for judgment on the pleadings as moot.

III.      ORDER

          Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Defendant CentraCare Health System’s Motion for Judgement on the Pleadings
          (ECF No. 27) is DENIED as moot.

       2. Plaintiff’s Motion for Leave to Amend Complaint (ECF No. 46) is GRANTED.
          Plaintiff shall file his amended complaint within 14 days of the date this Order is
          filed.

       3. The partial stay of discovery ordered by the Court on April 15, 2020 (ECF No. 45)
          is VACATED.

       4. All prior consistent orders remain in full force and effect.




                                                17
       CASE 0:19-cv-02568-TNL Document 59 Filed 07/07/20 Page 18 of 18




   5. Failure to comply with any provision of this Order or any other prior consistent
      order shall subject the non-complying party, non-complying counsel and/or the
      party such counsel represents to any and all appropriate remedies, sanctions and the
      like, including without limitation: assessment of costs, fines and attorneys’ fees and
      disbursements; waiver of rights to object; exclusion or limitation of witnesses,
      testimony, exhibits, and other evidence; striking of pleadings; complete or partial
      dismissal with prejudice; entry of whole or partial default judgment; and/or any
      other relief that this Court may from time to time deem appropriate.


Date: July 7, 2020                                      s/ Tony N. Leung
                                                 Tony N. Leung
                                                 United States Magistrate Judge
                                                 District of Minnesota

                                                 Thapa v. St. Cloud Orthopedic
                                                 Associates, Ltd., et al.
                                                 Case No. 19-cv-2568 (TNL)




                                            18
